Exhibit 10.25

THIS INSTRUMENT IS SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT DATED AS
OF EVEN DATE HEREWITH AMONG SUNOCO LOGISTICS PARTNERS OPERATIONS L.P., AS
DEBTOR, AND SUNOCO, INC., AS SUBORDINATED CREDITOR, IN FAVOR OF CITIBANK, N.A.,
AS ADMINISTRATIVE AGENT, AND THE LENDERS REFERENCED THEREIN.

THIS INSTRUMENT IS ALSO SUBJECT TO THE TERMS OF THE TD BANK SUBORDINATION
AGREEMENT DATED AS OF EVEN DATE HEREWITH AMONG SUNOCO LOGISTICS PARTNERS
OPERATIONS L.P., AS DEBTOR, AND SUNOCO, INC., AS SUBORDINATED CREDITOR, IN FAVOR
OF TD BANK, N.A., AS ADMINISTRATIVE AGENT, AND THE LENDERS REFERENCED THEREIN.

PROMISSORY NOTE

$100,000,000.00

Dated: July 1, 2010

Philadelphia, PA

FOR VALUE RECEIVED and intending to be legally bound, Sunoco Logistics Partners
Operations L.P., a Delaware limited partnership (the “Maker”), promises to pay
to the order of Sunoco, Inc., a Pennsylvania corporation (the “Payee”), upon
surrender hereof, the principal sum of One Hundred Million Dollars
($100,000,000.00). Maker will pay interest in arrears from the date of issue on
the unpaid principal balance at the rate of three-month LIBOR plus 275 basis
points per annum (calculated on the basis of a 360-day year of twelve 30-day
months), in quarterly installments, to be paid on the first (1st) day of each
January, April, July and October, in each year commencing on July 1, 2010
through May 31, 2013 (the “Maturity Date”). Subject to the subordination
provisions set forth herein and in the Subordination Agreement (defined below),
the unpaid principal and any accrued interest thereon shall become payable on
the Maturity Date hereof, at which time any remaining unpaid principal and
interest shall be due in full.

This Note is subject to that certain Intercompany Subordination Agreement (the
“Subordination Agreement”), dated as of July 1, 2010, by and between Maker and
Payee, in favor of Citibank, N.A., as Administrative Agent (“Administrative
Agent”) and the banks and financial institutions from time to time Lenders under
the Credit Agreement dated as of August 8, 2007, by and among Maker, as
Borrower, Sunoco Logistics Partners L.P., a Delaware limited partnership, as
Guarantor, the Lenders and the Administrative Agent (as the same may be amended,
restated, refinanced and replaced from time to time, the “Credit Agreement”).
Capitalized terms used herein but not otherwise defined shall have the meanings
given to them in the Credit Agreement. Notwithstanding anything to the contrary
herein, payment on this Note is, and shall be, expressly postponed and made
subordinate, to the extent and in the manner set forth herein and in the
Subordination Agreement.

This Note is also subject to that certain Intercompany Subordination Agreement
(the “TD Bank Subordination Agreement”), dated as of July 1, 2010, by and
between Maker and Payee,

 

Page 1 of 6



--------------------------------------------------------------------------------

in favor of TD Bank, N.A., as Administrative Agent (“Administrative Agent”) and
the banks and financial institutions from time to time Lenders under the Credit
Agreement dated as of March 13, 2009, by and among Maker, as Borrower, Sunoco
Logistics Partners L.P., a Delaware limited partnership, as Guarantor, the
Lenders and the Administrative Agent (as the same may be amended, restated,
refinanced and replaced from time to time, the “TD Bank Credit Agreement”).
Notwithstanding anything to the contrary herein, payment on this Note is, and
shall be, expressly postponed and made subordinate, to the extent and in the
manner set forth herein and in the TD Bank Subordination Agreement.

Payment of the principal of, and any premium and interest on, this Note will be
made in lawful money of the United States of America and in immediately
available funds, at the principal office of the Payee at 1735 Market Street -
Suite LL, Philadelphia, PA 19103-7583, or such other place as Payee may
designate in writing.

In the event that Maker defaults on any payment under this Note, Payee may
assess a late charge of two percent (2%) for each such payment that remains
unpaid more than one (1) day after its due date. This late charge shall be paid
as liquidated damages in lieu of actual damages, and not as a penalty.
Notwithstanding any provision contained herein, the total liability of Maker
(before or after default) for payment of interest pursuant hereto, shall not
exceed the maximum amount of such interest permitted by law to be charged,
collected or received from Maker, and if any payments by Maker include interest
in excess of such maximum amount, Payee shall apply such excess to the reduction
of the unpaid principal amount due pursuant hereto, or if none is due, such
excess shall be refunded to Maker. Any such application or refund shall not cure
or waive any default hereunder. In determining whether or not any interest
payable under this Note exceeds the highest rate permitted by law, any
non-principal payment (except payments specifically stated in this Note to be
“interest”), including without limitation, late charges, shall be deemed, to the
extent permitted by applicable law, to be an expense, fee, premium or penalty
rather than interest.

Whenever any payment to be made hereunder otherwise shall be due on a Saturday,
Sunday or other day on which banks in the City of Philadelphia, Pennsylvania are
required or permitted by law to close (any other day being a “Business Day”)
such payment shall be made on the next succeeding Business Day.

This Note requires (i) no payment of principal at any time prior to the date
that is six (6) months after the last occurring Stated Maturity Date of any
Lender under the Credit Agreement, and (ii) no payment of interest during the
existence of a Default or Event of Default under the Credit Agreement.

Payee will not ask, demand, sue for, take or receive from Maker, directly or
indirectly, in cash or other property or by set-off or in any other manner
(including without limitation from or by way of collateral), payment of all or
any of the principal, interest, premiums or other amounts payable under this
Note, until such time (the “Satisfaction Time”) as:

(a) the Lenders have no further commitments to lend or issue Letters of Credit
under the Credit Agreement;

(b) the Maker’s Obligations (other than contingent indemnification obligations
not yet due and payable) under the Credit Agreement have all been paid; and

 

Page 2 of 6



--------------------------------------------------------------------------------

(c) all Letters of Credit have terminated;

provided, however, that Payee may receive and Maker may make payments in respect
of principal, interest and other amounts due under this Note if, at the time of
making such payment and immediately after giving effect thereto, no Default or
Event of Default under the Credit Agreement shall have occurred and be
continuing.

The Maker reserves the right, at any time, upon one Business Day’s prior written
notice, to terminate, or to pre-pay this Note (in whole or in part), prior to
the Maturity Date hereof, with no prepayment penalty; provided that the Maker
shall pay accrued interest on the principal so pre-paid to the date of such
pre-payment; and provided, further, that such termination and/or pre-payment
rightshall be subject to the subordination provisions set forth herein and in
the Subordination Agreement and in the TD Bank Subordination Agreement.

All payments or distributions upon or with respect to this Note which are
received by Payee contrary to the foregoing provisions, and the provisions of
the Subordination Agreement and the TD Bank Subordination Agreement, shall be
received in trust for the benefit of the Administrative Agent and the Lenders,
shall be segregated from other funds and property held by Payee, and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary indorsement) to be held by the Administrative Agent as
collateral for, and then or at any time thereafter be applied in whole or in
part by the Administrative Agent for the ratable benefit of the Lenders against,
all or any part of the Maker’s Obligations under the Credit Agreement, in such
order and manner as the Administrative Agent may determine.

Any of the following specified events shall be deemed to be a “Note Event of
Default” hereunder:

(a) Maker fails to pay when due hereunder, any unpaid principal of, or interest
accrued on, amounts outstanding this Note, and such failure to pay interest
continues unremedied for more than five (5) Business Days;

(b) Maker fails to pay when due any of its outstanding indebtedness, including
reimbursement obligations with respect to bonds, letters of credit or capital
leases; under any instrument or agreement (other than this Note) when due (or,
if permitted by the terms of the relevant documents, within any applicable grace
period) in an aggregate amount in excess of Ten Million Dollars ($10,000,000);
or any event shall exist the effect of which is to accelerate, or permit the
holders of such indebtedness to accelerate, such indebtedness prior to its
stated maturities, unless in the case of any failure to pay or the existence of
any such event, such failure or existence is waived by the Payee, or remedied or
being contested in good faith by the Maker; or

(c) the Maker shall be adjudicated a bankrupt or insolvent, or make an
assignment for the benefit of creditors; or the Maker shall apply for, or
consent to, the appointment of any custodian, receiver, trustee or similar
officer for the Maker or for all or any substantial part of the Maker’s
property; or such receiver, trustee or similar officer shall be appointed
without the application or consent of the Maker and such appointment shall
continue undischarged for a period of sixty (60) days; or the Maker shall
institute (by petition, application, answer, consent or otherwise) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,

 

Page 3 of 6



--------------------------------------------------------------------------------

dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction; or any such proceeding shall be instituted (by petition,
application or otherwise) against the Maker and shall remain undismissed or
unstayed for a period of sixty (60) days;

If any Note Event of Default occurs, the Payee may declare the unpaid principal
amount of this Note, together with all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder to be immediately due and payable,
subject to the subordination provisions set forth herein and in the
Subordination Agreement, as the same may be in effect at all times prior to the
Satisfaction Time.

Maker hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. If this Note is placed for collection, or collected
by suit or through a bankruptcy, or probate, or any other court proceedings,
either before or after maturity, the Maker promises to pay all costs of
collection, reasonable attorney’s fees (whether or not a lawsuit is commenced as
part of the collection process), and other expenses incurred by Payee in
enforcing the terms of this Note.

At any time and from time to time, without notice to, or consent of, the Maker,
the Payee may assign or otherwise transfer, in whole or in part, to any person
(an “Assignee”) this Note, or may sell a participation therein to any person.
Maker agrees not to assert against Assignee any claim or defense which the Maker
may have against the Payee.

No renewal, extension, or assignment of this Note by Payee, shall affect the
liability or the obligations of the Maker. No failure or delay on the part of
the Payee in exercising any right, power or privilege hereunder and no course of
dealing between the Maker and the Payee shall operate as a waiver therefor. All
rights of the Payee under this Note are cumulative and may be exercised
concurrently or consecutively at the Payee’s option, and; no single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
future exercise thereof, or the exercise of any rights or remedies which the
Payee or any subsequent holder of the Note otherwise would have.

This Note may be amended or modified only in a writing signed by the Payee and
the Maker.

If any one or more of the provisions of this Note are determined to be
unenforceable, in whole or in part, for any reason, the remaining provisions
shall remain fully operative.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
COMMONWEALTH OF PENNSYLVANIA.

The Maker hereby irrevocably submits to the non-exclusive jurisdiction of the
courts of the Commonwealth of Pennsylvania and of the United States of America
for the Eastern District of Pennsylvania for the purpose of any action or
proceeding relating to this Note. The Maker hereby consents to service of
process upon it by mailing or delivering of such service to its address set
forth below. Such service shall be deemed effected ten (10) days after such
mailing or delivery. Nothing in this paragraph shall affect the rights of the
Payee to serve legal process in any other manner, or in any other jurisdiction,
permitted by applicable law.

 

Page 4 of 6



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Page 5 of 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Promissory Note to be duly
executed as of the date first above written.

 

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

as “Maker”

    By:   SUNOCO LOGISTICS PARTNERS GP LLC       Name:   /s/ Michael J. Hennigan
      Title:   President         Address of Registered Office:        

    Corporation Trust Center

       

    1209 Orange Street

       

    Wilmington, DE 19801

[Signature Page to $100 Million Promissory Note from

Sunoco Logistics Partners Operations L.P, as Maker, to Sunoco, Inc., as Payee]